Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Renee Louise McCray appeals the district court’s orders: (1) adopting the bankruptcy court’s proposed findings of fact and conclusions of law and dismissing her civil action, and (2) denying her post-judgment motions for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McCray v. Wells Fargo Bank, N.A., No. 1:14-cv-03445-GLR; 13-26131; 13-00710 (D. Md. Oct. 14, 2015; Mar. 30, 2016; Apr. 8, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED